DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claims 1-20 are canceled. 
Claims 21-40 are pending.
Applicant provided information disclosure statement 3/31/2022. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2022 has been entered.
 


Response to Arguments

35 USC 101
Applicant's arguments filed 11/03/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 


	Applicant argues on page 15

	Although the claim mentions users, it represents a method of managing electronic communication channels, including identifying users that need to be added to the electronic communication channels, and adding the users to the electronic communication channels. With regard to the allegation that the claim is directed to a mental process, Applicant respectfully submits that at least the specific manner of adding the users that need to be added to each of the electronic communication channels all at once cannot be performed without the use of a computer.	

	For example, the specific manner of adding the users all at once requires sending a request using a single thread to the database to associate each of the plurality of users with each of the electronic communication channels in the database system. Although not specifically recited, the claim language of" ... to associate each of the users with each of the electronic communication channels in the database ... " implies that an "update" operation or "add" operation needs to be performed on a table in the database system. In other words, all the users are added to the electronic communication channels in a single operation, which cannot be done in the human mind, or by a human using a pen and pencil.

Examiner respectfully disagrees. 

	Identifying a list of communication channels, determining if a user is a member or not of a communication channel, and adding a member to a communication channel still falls under the abstract idea grouping of a mental process (including an observation, evaluation, judgment, opinion). A user can identify, determine, and add a member to communication channel without the use of a computer. For example, the claim language is very broad with respect to adding a user to a communication channel, this can merely mean telling a user he is part of a communication channel, or writing a user name on a list for the communication channel. 

	In addition, Applicant argues the claimed invention states that all users are added in the one operation (i.e. all at once). The claim language does not state that adding users occurs all at once in a single operation. However, a person would still be able to add users to a communication channel all at once in single operation. The claims nor the specification say that the plurality of users is so vast that the user would not be able to do this. Paragraph 0019 of Applicant’s specification states that only one user is added which can be done by a person. The term all at once or single operation is too broad. 

	Applicant argues on page 16-17

	Just as Example 42 presents a technical improvement, Applicant's claim I presents a technical improvement by determining all the users that need to be added using multiple parallel threads and adding them all to the database in a single operation. Although this technical improvement is not the same as the type of technical improvement in the McRO case that is related to an improvement on a 3-D animation, apparently the McRO type of technical… Further, the technical improvement in Applicant's claim I can improve the functioning of the electronic communication system because using parallel threads, and adding the users in a single operation can improve the performance of the computer that hosts the electronic communication in terms of speed and resource usage.

	Examiner respectfully disagrees. 

The claims are not analogous to example 42 since the claims are not solving a technical problem but a business problem. The business problem here is identifying relevant people when working on a project and improving communication between people while working on a project. (See para 0001-0003). A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. 
In addition, the claimed invention’s steps do not require a computer and are merely automating a manual process of determining user communication groups. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).

In addition, the Applicant states, “Further, the technical improvement in Applicant's claim I can improve the functioning of the electronic communication system because using parallel threads, and adding the users in a single operation can improve the performance of the computer that hosts the electronic communication in terms of speed and resource usage,” however this improvement is not stated in the Applicant’s specification nor the Applicant’s claims. In addition, the Applicant’s specification does support the claim limitation of accessing the plurality of electronic communication channels in parallel using a second API in different threads over the network to identify at least two electronic communication channel that do not include. (See 112 rejection below). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 37, and 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 21, 37, and 40 recite the limitation accessing the plurality of electronic communication channels in parallel using a second API in different threads over the network to identify at least two electronic communication channel that do not include however this limitation is not found in the specification. Applicant’s specification merely states in para 0068 “Moreover, some operations may be performed in parallel rather than sequentially.” This is not the same as accessing the plurality of electronic communication channels in parallel using a second API. There is nothing in the specification nor claims that talk about performing a parallel operation using a second API. Claims 22-36, and 38-39 are also rejected because they do not cure the deficiency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 21-40 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 21-40 recite a Judicial Exception. Exemplary independent claim 21 and similarly claims 37 and 40 recite the limitations of 

Querying… to obtain… a first list of data entities, wherein each of the data entities of the first list includes information of a task expected to be completed within a predetermined period of time, and wherein each task is processed according to a plurality of predetermined states that are in a sequential order and define a life cycle of the corresponding task; storing the first list of data entities… selecting…a subset of the data entities from the first list of data entities…that satisfies one or more predetermined criteria; for each data entity in the subset of the data entities, identifying a plurality of electronic communication channels associated with the corresponding data entity, determining… accessing…to identify…and transmitting…to associate

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving/transmitting data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process (including an observation, evaluation, judgment, opinion), because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of server, the claims language encompasses a user simply making determinations of which users to add to a communication channel. For example, a project manager can access a project list and determine the project progress with respect to stages. The project manager can identify users with respect to the stage of the project and determine user groups so they can communicate with one another. These steps do not require a computer and are merely automating a manual process of determining user communication groups. 

The claims also deal with managing projects and personnel (See para 0002-0003 of Applicant’s specification) which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of server, API, network, database system, local datastore, storage device, electronic communications system, instant messaging system, electronic communication channel, calendar system, processor, memory, data processing system and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe additional users, additional project lists, and additional project states. In another example, the dependent claims further describe roles for the users such as a group leader. In another example, the dependent claims describe criteria to make the subset of project lists such as items being flagged. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 21, 37, and 40 recite
server, API, network, database system, local datastore, storage device, electronic communications system, electronic communication channel, instant messaging (IM system)
Claim 30 recites calendar system
Claim 36 recites instant messaging system, electronic network
Claims 37 recites non-transitory computer readable medium and processor
Claim 40 recites processor, memory, data processing system
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer processors as seen in para 0054.   
When looking at the additional elements in combination, the applicant’s specification merely states  general purpose computer processors in para 0054. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Horvitz (US7644144B1) Discloses a system for optimizing the value of communications between communicating parties is provided. The system includes a communication group manager that facilitates specifying policies, preferences and/or automated analysis of ideal communication channels, routing and/or scheduling in terms of communicating party groups that can be pre-populated clusters of communicating parties, assembled based on relationships (e.g., organizational), and/or assembled based on satisfying inclusion criteria (e.g., age, location, competence, communication history, meeting history).

	Geppert (US20100251177A1) Discloses systems, methods, and non-transitory computer-readable storage media for presenting a contact manager associated with a communication session represented in a graphical user interface (GUI). 


	Mehr (US 20150312195 A1) Discloses a system and method displays lists of users or messages in segments, with some segments showing messages or users believed to be more relevant to the user than others on the list.

	Anderson (US 8510472) Discloses methods, devices, and systems for managing message distribution lists. More specifically, the message distribution list may be location-specific and the recipients listed in the list may be dynamically updated based on their detected presence with respect to a particular location.

	Sipher (US 8316062 B1) Discloses a method and system for automatically populating contact information using an voice message addressed to a distribution list.

	Gawali (US 20180004967 A1) Discloses an invention that provides a method of adding group email aliases to a list of email recipients by typing one member's email ID of the group email aliases. The association information between a team member's email ID and a corresponding group email alias is stored in a central database and is identified during adding the team member's email ID to an email recipient list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683